Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Therapy Management Services, Inc., )
d/b/a CompRehab, (CCN: 49-6641), ) Date: January 26, 2009
)
Petitioner, )
)
-V.- ) Docket No. C-08-301
) Decision No. CR1892
Centers for Medicare & Medicaid )
Services. )
)
DECISION

Petitioner, Therapy Management Services, Inc., d/b/a CompRehab (Petitioner or
CompRehab), provided outpatient physical therapy (OPT) services in Woodbridge,
Virginia. Until its termination on January 10, 2008, CompRehab was certified to
participate in the Medicare program. However, following a survey completed on May 23,
2007, the Centers for Medicare & Medicaid Services (CMS) terminated CompRehab’s
program participation because it failed to maintain substantial compliance with six out of
twelve conditions of participation. Petitioner here challenges its termination. CMS now
moves for summary judgment.'

' CMS filed a Brief in Support of Summary Affirmance (CMS Br.), accompanied
by 11 proposed exhibits (CMS Exs. 1-11). Petitioner, represented by Brenda M. Hunt, its
owner/administrator, did not submit a separate brief, but responded with 12 proposed
exhibits (P. Exs. 1-12). One of those exhibits, a written statement signed by
Administrator Hunt, sets forth Petitioner’s allegations of fact and legal arguments. P.

Ex. 1. CMS filed a reply brief (CMS Reply).
2

For the reasons discussed below, I find that summary judgment is appropriate. Petitioner
does not challenge CMS’s determination that it was not in substantial compliance with all
Medicare conditions of participation at the time of its survey. CMS was therefore
authorized to terminate its Medicare provider agreement.

Discussion

CMS is entitled to summary judgment because the undisputed facts
establish that CompRehab failed to maintain substantial compliance with
all Medicare conditions of participation, and CMS is therefore authorized
to terminate its program participation.”

Summary judgment is appropriate here because this case turns on a question of law and
presents no genuine dispute as to any material fact. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247-48 (1986); Livingston Care Center v. United States Department of Health
and Human Services, 388 F.3d 168, 173 (6" Cir. 2004).

OPT services may be covered by the Medicare program if they are provided in
accordance with statutory and regulatory requirements. The Social Security Act (Act)
defines OPT services as physical therapy services furnished by, or under arrangement
with, a provider of services, clinic, rehabilitation agency or public health agency to an
individual who is under the care of a physician, and with respect to whom a physician or
qualified physical therapist has established a care plan prescribing the type, amount and
duration of services. A physician must review the plan periodically. Act § 1861(p).
Pursuant to the Act, the Secretary of Health and Human Services has, by regulation,
established additional health and safety requirements called “conditions of participation.”
Act § 1861(p)(4); 42 C.F.R. §§ 485.701; 488.1.

A “condition of participation” represents a broad category of OPT services. Each
condition is contained in a single regulation, which is divided into subparts called
standards. 42 C.F.R. Part 485. Compliance with a condition of participation is
determined by the manner and degree to which the provider satisfies the standards within
the condition. 42 C.F.R. §§ 488.1; 488.26(b). If deficiencies are of such character as to
“substantially limit the provider’s .. . capacity to furnish adequate care or which
adversely affect the health and safety of patients,” the provider is not in compliance with
conditions of participation. 42 C.F.R. § 488.24(b).

? | make this one finding of fact/conclusion of law.
3

CMS, acting on behalf of the Secretary, may terminate a provider agreement based on the
provider’s failure to comply with the provisions of section 1861 or its failure to comply
with all applicable conditions of participation. Act § 1866(b)(2); 42 C.F.R. § 489.53(a);
Community Home Health, DAB No. 2134, at 12 (2007). To monitor compliance, CMS
contracts with state agencies that conduct periodic surveys. Act § 1864(a); 42 C.F.R.

§ 488.20. For facilities that are not skilled nursing facilities (SNFs), nursing facilities
(NFs), or home health agencies, the State Agency must survey “as frequently as necessary
to ascertain compliance. ...” 42 C.F.R. § 488.20(b)(1).

Here, CompRehab apparently was not surveyed for more than eleven years — from
February 1996 until May 2007. P. Ex. 1. On May 23, 2007, the Virginia Center for
Quality Health Care Services and Consumer Protection (State Agency) completed a re-
certification survey.’ CMS Ex. 2. Based on the survey findings, CMS has determined
that CompRehab was not in substantial compliance with six conditions: 42 C.F.R.

§ 485.709 (administrative management); 42 C.F.R. § 485.717 (rehabilitation program);
42 C.F.R. § 485.721 (clinical records); 42 C.F.R. § 485.725 (infection control); 42 C.F.R.
§ 485.727 (disaster preparedness); and 42 C.F.R. § 485.729 (program evaluation). CMS
Exs. 1, 11.4

> At the time of the survey, CompRehab was dually enrolled in the Medicare
program as both a comprehensive outpatient rehabilitation facility (CORF) and an OPT
provider, but, following the survey, it withdrew its CORF participation and continued
only as an OPT provider. CMS Ex. 3, at 1, 2 (Thomas-Naarden Decl. Jf 4, 6, 8); CMS
Ex. 10, at 2.

+ Among other deficiencies, CompRehab lacked by-laws; it had failed to disclose
a change in ownership and control; it had no budget plan or cost report, no staff job
descriptions, no performance evaluations, no evidence of continuing education. Policies
were neither dated nor signed; no evidence suggested physician or physical therapist
involvement in their development; CompRehab did not have a group of professional
personnel to develop and review policies. The physician named in the emergency
services policy was no longer on staff, and staff were instructed to call 911 in the event of
an emergency if the patient’s private physician could not be reached. Assessments for
social and vocational adjustment were not conducted and those services were not
provided. CompRehab had no contracts for outside services. Clinical records, stored
offsite, could not be obtained in the Administrator’s absence. Some clinical records were
stored in an unlocked closet. Cleaning solutions were stored under a sink near the
children’s treatment area. Necessary repairs had not been made. The facility had no
designated containers for contaminated linens or dressings; it had no process for

(continued...)
4

Petitioner has not challenged the May 2007 survey findings. Its hearing request
acknowledges that “there were deficiencies at the time of the survey.” Nor do
Petitioner’s subsequent submissions suggest any dispute with the survey findings. In fact,
in her written statement, Administrator Hunt does not allege that CompRehab achieved
substantial compliance any earlier than “the time of the expected re-visit of the survey
team in early December 2008.” P. Ex. 1.

When a provider’s Medicare participation is terminated because of alleged
noncompliance, “the critical date for establishing compliance is the survey date, not the
subsequent effective date of the termination.” Carmel Convalescent Hospital, DAB No.
1584, at 12 (1996); Rosewood Living Center, DAB No. 2019, at 11 (2006). A provider’s
efforts to bring itself into compliance after the date of the resurvey is “completely
irrelevant to the facility’s appeal of [CMS’s] determination to terminate.” Carmel, DAB
No. 1584, at 13.

I recognize that the petitioner in Carmel was a long-term care facility (SNF or NF). I also
recognize that care should be exercised when applying to other types of providers
decisions involving a long-term care facility’s participation in the Medicare program.
Although long-term care facilities are “providers” and generally subject to the same
procedural rules as other providers, the rules are not identical. Compare, e.g., 42 C.F.R.

§ 488.28 with 42 C.F.R. § 488.402. Special rules allow for the ongoing certification of
noncompliant SNFs and NFs. 42 C.F.R. §§ 488.24; 488.330. In applying a SNF or NF
ruling to another type of provider, it is therefore important to examine the underlying
reasoning to assure that the ruling is not based solely on rules peculiar to long-term care,
but instead is based on principles applicable to all providers.

4(...continued)
identifying patients with open sores. It had no process for identifying, investigating,
preventing and controlling causes of patient infection. To clean equipment, staff used
germicidal wipes with an expiration date more than two years earlier. No evidence
showed that the carpeting had been cleaned, and the facility had no cleaning schedule.
No provisions were in effect to insure that the premises were maintained free of rodent
and insect infestation. The facility’s 11-year-old disaster plan did not designate how,
where, or by whom patients would be relocated. No evidence showed staff drills or
training in disaster preparedness. CMS Ex. 8. Remarkably, the State Agency must have
determined that these deficiencies neither jeopardized patient health and safety nor
seriously limited CompRehab’s capacity to render adequate care, because it allowed the
facility to continue its participation contingent on its submission of an acceptable plan of
correction. CMS Ex. 6. And CMS subsequently acquiesced in that determination. CMS
Exs. 7, 10; see, 42 C.F.R. § 488.28(a) and (b).
5

The Departmental Appeals Board’s reasoning in Carmel applies here. The Board noted
that a provider’s participation is determined by means of a state survey. Inasmuch as a
facility entering the program may participate no earlier than the date on which the onsite
survey establishes compliance — here, the Board cited 42 C.F.R. § 489.13(a), a rule
applicable to all providers — its participation is terminated based on the findings at the
time of the survey. The regulations require CMS to rely on the survey agency’s finding
which “necessarily relate to the status of the facility as of the date of the survey.” The
Board also pointed out that, as a practical matter, relying on a date after the survey “could
cause a never-ending cycle of resurveys based on unsubstantiated claims of compliance

y a facility as of the later date.” Carmel, DAB No. 1584, at 13.

Because the parties agree that CompRehab was not in substantial compliance with all
conditions of participation on the date of the survey, CMS had the authority to terminate
its Medicare participation, and is entitled to summary judgment.

n reaching this decision, I recognize CMS’s discretion to afford providers an opportunity
to correct deficiencies prior to termination. See 42 C.F.R. § 488.28 (A deficient provider
may continue to participate only if the facility has “submitted an acceptable plan of
correction for achieving compliance within a reasonable time.”) Here, CMS afforded
Petitioner an opportunity to correct. CMS Exs. 6, 7, 10. But, because CMS is not
required to afford a provider the opportunity to correct a condition-level deficiency before
terminating its program participation, Petitioner’s assertion that it took corrective action
prior to the termination date is irrelevant. Community Home Health, DAB No. 2134, at
4; Excelsior Health Care Services, Inc., DAB No. 1529, at 6-7 (1995).

Finally, I note that, although Petitioner submitted two plans of correction (a plan and a
revised plan), neither the State Agency nor CMS found them acceptable, so CompRehab
was not afforded a follow-up survey. CMS Exs. 1, 8,9, 11. Petitioner bases this appeal
on CMS’s refusal to accept its Plan of Correction, arguing that it could have demonstrated
its substantial compliance during a follow-up survey. But, notwithstanding the
considerable time the parties have dedicated to the merits of CMS’s determination to
reject CompRehab’s plan of correction, that determination is wholly within CMS’s
discretion and I simply have no authority to review it

° Even though CMS has defended, on the merits, its determination to reject the
plans of correction and to decline a follow-up survey, its brief also argues that, based on
the cited deficiencies, “CMS may immediately terminate participation and had no
obligation to solicit a plan of correction or grant a reasonable period in which to correct
the deficiencies.” (Citing 42 C.F.R. §§ 488.24; 488.28.) CMS Br. at 10-11. Further,

(continued...)
6

A provider dissatisfied with an initial determination — which includes the termination of a
provider agreement in accordance with section 489.53 — may request a hearing, and
hearings are conducted in accordance with procedures set forth in 42 C.F.R. Part 498. 42
C.F.R. §§ 498.5; 489.53(e). Only initial determinations are appealable. The regulations
list actions that are initial determinations and thus subject to appeal. The determination to
reject a provider’s plan of correction is not listed as an initial determination and is
therefore not reviewable in this forum. 42 C.F.R. § 498.3(b); On-Call Nursing of Alaska,
DAB CR 1142, at 3-4; see also, HRT Laboratory, Inc., DAB No. 2118, at 11 (2007)
(same reasoning applied to a clinical laboratory); Hermina Traeye Memorial Nursing
Home, DAB No. 1810, at 13 (2002) (In affirming the termination of a SNF, “ALJ
properly concluded that he lacked authority to adjudicate the question of whether [CMS]
abused its discretion in deciding to reject the POC.” )

Conclusion

Because the uncontroverted evidence establishes that, at the time of its May 2007 survey,

CompRehab was not in substantial compliance with Medicare conditions of participation,
CMS was authorized to terminate its provider agreement. I therefore grant CMS’s motion
for summary judgement.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

5(...continued)
CMS argues that its rejection of CompRehab’s plan of correction is not reviewable. CMS
Br. at 11-12. Thus, Petitioner had notice of these ultimately dispositive arguments.
